Citation Nr: 1032817	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from August 1944 to September 1945.  He died in April 
2006.  The appellant is his surviving spouse (widow).  She 
appealed to the Board of Veterans' Appeals (Board) from an August 
2006 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In her April 2007 Substantive Appeal (VA Form 9), the appellant 
requested a hearing at the RO.  She indicated that she wanted a 
hearing there before a local Decision Review Officer (DRO), but 
also before a Member (Veterans Law Judge) of the Board.  The RO 
scheduled her hearing with the local DRO for July 16, 2007, but 
she failed to report (FTR) for the hearing.  She also failed to 
report for her hearing before the Veterans Law Judge of the Board 
(Travel Board hearing), which the RO had scheduled for September 
10, 2008.  She did not offer any explanation for her absence or 
request to reschedule her hearing.  Therefore, her hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

And subsequently, in June 2009, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.  This additional development 
specifically included obtaining outstanding VA treatment records 
and a medical nexus opinion concerning whether a gunshot wound 
the Veteran sustained to his left anterior chest wall during 
service, in combat, or any associated residuals either caused or 
contributed substantially or materially to his eventual death.




FINDINGS OF FACT

1.  The death certificate indicates the Veteran died in April 
2006 at the age of 83 and lists the immediate cause of death as 
cardiopulmonary failure due to (or as a consequence of) cerebral 
vascular accident (i.e., stroke).

2.  At the time of the Veteran's death, service connection was in 
effect for residuals of a shell fragment wound of the right wrist 
with injury to muscle groups VII and IX, including partial 
severance of the tendon of the extensor pollicis longus, rated as 
40-percent disabling; residuals of a gunshot wound to the left 
anterior chest wall, with injury to muscle groups XXI and II, 
rated as 30-percent disabling; and traumatic arthritis of the 
right wrist, rated at 10 percent.  His combined disability rating 
was 60 percent.

3  The most probative (competent and credible) medical and other 
evidence on file indicates the Veteran's death was unrelated to 
his military service - and particularly the gunshot wound in 
combat to his left anterior chest wall and associated residuals.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or that may be 
presumed to have been incurred in service did not cause or 
contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation 
(DIC) benefits, including cause of death, § 5103A VCAA notice 
must include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate the claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim - including the downstream disability rating 
and effective date elements.  

Here, by way of letters dated in June and July 2006, the RO 
advised the appellant of the evidence needed to substantiate her 
claim and explained what evidence VA was obligated to obtain or 
to assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  A 
more recent February 2008 letter also provided the additional, 
claim-specific, information required by Hupp and discussed the 
downstream effective date element of her claim in accordance with 
Dingess/Hartman, supra.  

The claimant received the initial June and July 2006 letters 
prior to the initial adjudication of her claim in the August 2006 
decision on appeal, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And although 
the more recent February 2008 letter was not issued until after 
her claim was initially decided, the RO went back and 
readjudicated her claim in the May 2008 statement of the case 
(SOC) - including considering any additional evidence received 
in response to that additional notice.  If, as here, the notice 
provided prior to the initial adjudication of the claim was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a SOC or 
supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the claimant is given an opportunity 
to participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  So any arguable timing defect in the provision of that 
additional notice has been rectified.  Moreover, the U.S. Supreme 
Court rather recently held that, as the pleading party, it is the 
claimant's evidentiary burden, not VA's, to show how a VCAA 
notice error in timing or content was unduly prejudicial - 
meaning outcome determinative.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  The appellant has not made any such allegation or 
pleading in this particular instance.

VA also fulfilled its duty to assist the appellant by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service 
treatment records (STRs), VA outpatient treatment records, and 
private treatment records.  The Board also, as mentioned, 
remanded the claim in June 2009 for a medical nexus opinion 
concerning the cause of the Veteran's death and its potential 
relationship to his military service.  In DeLaRosa v. Peake, 
515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) 
does not always require VA to assist the claimant in obtaining a 
medical opinion for a DIC claim, but it does require VA to assist 
a claimant in obtaining such whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit added that there 
was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly limited to 
claims for disability compensation (service connection), which is 
defined as a monthly payment made by VA to a Veteran, and 
therefore does not pertain to a DIC claim.  Id.  But see Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination (or, here, obtain an opinion since the 
Veteran is deceased) when no reasonable possibility exists that 
such assistance would aid in substantiating the claim).  Here, as 
determined in the Board's June 2009 remand, the record shows the 
Veteran died as a result of cardiopulmonary failure, due to or as 
a consequence of cerebral vascular accident.  The appellant 
submitted competent supporting evidence suggesting a potential 
correlation between his death and military service and, as such, 
there was a duty to obtain a medical nexus opinion concerning 
this.  Also, in obtaining the outstanding VA treatment records 
and this opinion there was substantial compliance with the 
Board's June 2009 remand directives.  See Chest v. Peake, 283 
F.3d 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds that no further development of the 
claim is needed to meet the requirements of the VCAA.

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  
The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  Id.  A service-connected disability will be considered 
as the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  38 C.F.R. § 
3.312(c)(1).  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.

It is recognized there are primary causes of death that, by their 
very nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service- connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).



Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the 
same category, there would be included service-connected diseases 
or injuries of any evaluation (even 100 percent evaluations) but 
of a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Id.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R.  § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Turning now to the facts of this particular case.  The Veteran's 
death certificate indicates he died in April 2006 at the age of 
83 and lists the immediate cause of his death as cardiopulmonary 
failure due to (or as a consequence of) cerebral vascular 
accident, i.e., stroke.  Additionally, a VA inpatient treatment 
discharge summary from April 2006 notes he died with diagnoses of 
left lung adenocarcinoma and status post left upper lobe 
resection, from earlier that month.  Other VA treatment records 
during April 2006 and private treatment records from March 2006 
also indicate he was diagnosed with left upper lobe cancer and 
surgically treated for that pathology in April 2006.  However, 
these conditions were not listed as significant conditions 
contributing to his death on the death certificate issued by the 
state of Mississippi.  



In alleging her entitlement to DIC for cause of death, the 
appellant-widow asserts that the gunshot wound the Veteran 
sustained to his left anterior chest wall in combat during World 
War II eventually led to the lung cancer and, in turn, his death.  
More specifically, she says the location of the initial wound and 
cancer were the top lobe of his left lung, which had to be 
removed and, ultimately, resulted in complications from the 
surgery in March 2006 and his eventual death in April 2006.  Her 
contentions notwithstanding, there must be a nexus, or link, 
between the cause of his death and his military service.  Cf. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  And it is in this 
critical respect that her claim is deficient so must be denied.

At the time of the Veteran's death in April 2006, service 
connection had been established for residuals of a shell fragment 
wound of his right wrist with injury to muscle groups VII and IX, 
including partial severance of the tendon of the extensor 
pollicis longus, rated as 40-percent disabling; residuals of a 
gunshot wound to his left anterior chest wall, with injury to 
muscle groups XXI and II, rated as 30-percent disabling; and 
traumatic arthritis of his right wrist, rated at 10 percent.  
His combined disability rating was 60 percent.

But according to the most probative medical and other evidence in 
the file, none of these service-connected disabilities, or any 
other disability attributable to his military service, either 
caused or contributed substantially or materially to his death.  
His STRs are completely unremarkable for any complaints, 
treatment, or diagnoses of the ultimately terminal conditions.  
And since service connection had been established, his STRs do of 
course show he sustained the gunshot wound in question to his 
left anterior chest wall.  This unfortunate injury occurred in 
February 1945, while in combat in Germany during World War II.  
At the time of the injury there was some lung trauma because he 
expectorated blood.  Military hospital records dated in May 1945 
reveal that he had shrapnel wounds to his left anterior chest.  
The wounds were debrided and the foreign body removed.  He had a 
1 1/2 inch scar to the left of the sternum at about the 3rd 
interspace.  A May 1945 chest X-ray was negative.  In August 
1945, his scar moved with a sucking motion on inspiration and 
expiration.  His military service ended in September 1945.

A VA examination many years later, in January 1992, revealed a 
well-healed scar over the left lateral border of the Veteran's 
sternum.  The examining physician indicated the scar was adherent 
to the underlying tissue.  There also was a slight pulling 
sensation in the scar over the chest wall.  The diagnosis was 
gunshot wound of the left anterior chest wall with injury to 
muscle group II.

The Veteran testified at a hearing before a local RO hearing 
officer in March 1993.  He reiterated there was a slight pulling 
sensation in his chest, and that he was unable to rush or hurry.  
He indicated that he had been a farmer since his discharge from 
the military.

A VA examiner determined in May 1993 that the Veteran's service-
connected chest wound did not cause his coronary artery disease.  
Moreover, another VA examiner in April 2003 additionally 
determined there was no evidence of compromise to respiratory 
muscles.  

In March 2006, the Veteran's private treatment records from the 
Central Mississippi Medical Center (CMMC) show he received a CAT 
scan, which revealed a solid nodule in his left upper lobe 
consistent with malignancy.  The resultant diagnosis was lung 
cancer.  Later that same month, the Veteran also received a 
diagnosis of cardiomyopathy and had heart catherization.  



VA outpatient and inpatient treatment records from January 2005 
through April 2006 also show diagnoses of lung cancer, 
specifically, adenocarcinoma.  Additionally, the VA treatment 
records from April 2006 show the Veteran had surgery for a 
pneumonectomy, a procedure in which an incision is made in the 
chest on the side of the diseased lung and the lung removed.  
Following completion of that surgery, the Veteran became unable 
to move his left side, suffered from slurred speech, and his 
right pupil was fixed and dilated.  After a neurology 
consultation and additional CT, the diagnosis was cerebral edema 
with large right-to-left midline shift.  

Other records show the Veteran filed a claim for service 
connection for coronary artery disease, secondary to his service-
connected left anterior chest wall injury, but that the claim was 
denied in a June 1993 rating decision because there was no 
supporting evidence in the file indicating this service-connected 
disability was related to a subsequent myocardial infarction 
(i.e., heart attack).  That denial was based, in part, on the May 
1993 VA examiner's determination that the Veteran's gunshot wound 
to his left chest did not cause his coronary artery disease.

The Veteran did not appeal that rating decision.  See 38 C.F.R. 
§ 20.200.  So the only established service-connected disabilities 
at the time of his death in April 2006 were those previously 
discussed.

Since, however, it remained unclear just what role, if any, the 
Veteran's 
service-connected disabilities may have played in his death, the 
Board remanded this case in June 2009 for a medical nexus 
opinion.

The designated VA physician submitted a report of his findings in 
September 2009.  In reviewing the relevant evidence in the file 
dating back to the combat injury in service, this commenting VA 
physician observed the left anterior chest wall injury "did not 
penetrate in the pleural wall nor did it penetrate into lung 
tissue at the time of the injury."  This commenting VA physician 
also stated that, after reviewing the Veteran's most recent 
clinical history concerning his treatment for lung cancer, 
including the removal of the upper left lobe and subsequent death 
following that surgery, "... there is no association between [his] 
cause of death as a result of a stroke with subsequent 
cardiopulmonary failure and his service-connected left anterior 
chest wall injury."  And while nonetheless acknowledging the 
scar tissue within the lung was due to the lung cancer, this 
commenting VA physician concluded there was no association with 
the service-connected left anterior chest wall injury.  As reason 
and justification for his unfavorable opinion, he cited relevant 
medical findings gleaned from his review of the record, which he 
noted, aside from the STRs, also included the death certificate, 
a copy of the Board's remand, and relevant medical records 
associated with the terminal hospitalization.

This commenting VA physician's opinion therefore has the proper 
factual foundation and predicate inasmuch as it considered all 
medical and other evidence material to the claim.  See Elkins v. 
Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 
(1993).  Moreover, it contained discussion of the medical 
rationale for the conclusions expressed.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient (not possible in 
this instance since the Veteran is deceased), the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators.  In other words, this commenting VA physician 
applied valid medical analysis to the significant facts of this 
case in reaching his conclusion.  See Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
claimant's position.)

Hence, there is no competent and credible evidence attributing 
the fatal conditions to the Veteran's military service that ended 
many years (indeed decades) earlier - including especially to 
the gunshot wound to his left anterior chest wall in combat.  And 
since resolution of this appeal ultimately turns on this medical 
determination, the appellant, a lay person, does not have the 
necessary training and expertise to provide a probative opinion 
on this determinative issue.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, since, for the reasons and bases discussed, the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


